                Case 2:21-cv-00714-PBT Document 1 Filed 02/17/21 Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
                                     :
SUZANNE L. SMITH                     :
                                     :
                        Plaintiff,   : CIVIL ACTION
                                     :
      v.                             :
                                     : No.:
CAVALRY SPV I, LLC; and,             :
APOTHAKER SCIAN PC                   :
                                     :
                        Defendants. :
                                     : JURY TRIAL DEMANDED
____________________________________:


                                            COMPLAINT

           1.      Plaintiff, SUZANNE L. SMITH brings this Complaint against CAVALRY SPV I,

LLC; and, APOTHAKER SCIAN PC (“Defendants”) and states as follows:

                                      I.         INTRODUCTION

           2.      This is an action for actual and statutory damages brought by the above-named

Plaintiff, against Defendants CAVALRY SPV I, LLC and APOTHAKER SCIAN PC for

violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).

                                           II.     PARTIES

           3.      Plaintiff, SUZANNE L. SMITH, is an individual residing at 1220 Adler Drive,

Morrisville, Pennsylvania, 19067, Bucks County, Pennsylvania, and is a consumer as that term is

defined by 15 U.S.C. §1692(a)(3), and/or is a person affected by violations of the aforesaid

statute.
             Case 2:21-cv-00714-PBT Document 1 Filed 02/17/21 Page 2 of 7




        4.      Defendant CAVALRY SPV I, LLC (“Cavalry”) is a debt buyer located at 500

Lake Drive, Suite 400, Valhalla, New York, 10595.

        5.      Defendant APOTHAKER SCIAN PC (“Apothaker”), located at 520 Fellowship

Road, Suite C306, Mt. Laurel, New Jersey, 08054, is a law firm whose primary services involve

collecting debts.

        6.      The aforesaid defendants are “debt collectors”, as that term is defined by 15

U.S.C. §1692(a)(6).

        7.      Defendants, at all times relevant hereto, are entities/persons who used an

instrumentality of interstate commerce or the mails in a business, the principal purpose of which

was the collection of debts; and which entities/persons routinely and regularly engage in debt

collection activity.

        8.      At all times relevant hereto, Defendant Apothaker acted as the legal counsel,

attorney and agent for Defendant Cavalry.

        9.      Defendants, at all times relevant hereto, acted either directly or indirectly, through

their officers, managers, officers, employees, partners, agents and/or attorneys.

        10.     At all times relevant hereto, Defendants are jointly, severally, individually and/or

vicariously liable to Plaintiffs herein.

                              III.    JURISDICTION AND VENUE

        11.     Jurisdiction of this court arises under 15 U.S.C. §1692(k) and 28 U.S.C. §1331.

        12.     Venue is proper in this District because, pursuant to 28 U.S.C. § 1391(b)(2), a

substantial part of the events or omissions giving rise to the claim occurred this District.
           Case 2:21-cv-00714-PBT Document 1 Filed 02/17/21 Page 3 of 7




                                IV.    STATEMENT OF FACTS

       13.      In connection with its attempt to collect a purported consumer debt in the amount

of $5,784.15, Apothaker, on behalf of its client, Cavalry, filed a complaint on October 1, 2020

against Plaintiff in the Bucks County Court of Common Pleas, with an attached “Notice to

Defend – Civil”. See Exhibit A (Notice to Defend and Complaint).

       14.      Said complaint was served on Plaintiff on October 7, 2020. See Exhibit B.

       15.      Defendants then, on December 8, 2020, subsequently took a default judgment

against Plaintiff in the amount of $5,784.15. See Exhibit C.

             FALSE, MISLEADING AND DECEPTIVE Pa.R.C.P. 1018.1 NOTICE

       16.      Contrary to the requirements of Pa.R.C.P. 1018.1 and Bucks County Local Rule

1018.1(c)*1, the notice on the complaint failed to provide all required telephone numbers to

Plaintiff for purposes of obtaining information about hiring a lawyer.

       17.      Specifically, Rule 1018.1(a) of the Pennsylvania Rules of Civil Procedure

requires that: “Every complaint filed by a plaintiff… shall begin with a notice to defend in

substantially the form set forth in subdivision (b)…”

       18.      Subdivision (c) of Rule 1018.1 then goes on to state that: “Each court shall by

local rule designate the officer, organization, agency or person to be named in the notice from

whom information can be obtained.”

       19.      In that regard, and as required by Pa.R.C.P 1018.1(c), the Notice to Defend form

prescribed by Bucks County Local Rule 1018.1(c)*1 designates the following contact

information for defendants, in civil lawsuits, to reach out to if they need legal assistance, and

states as follows:
           Case 2:21-cv-00714-PBT Document 1 Filed 02/17/21 Page 4 of 7




                Rule 1018.1(c)*(1) Notice to Defend
                The agency to be contacted for legal help as provided in Pa.R.C.P.
                1018.1(b) is:
                Bucks County Bar Association
                135 East State Street, P.O. Box 300
                Doylestown, PA 18901
                (215) 348-9413 or 1-(800)-273-2929
                Any future changes in the designated telephone numbers may be effected
                by publishing the change in the Bucks County Law Reporter for four
                consecutive weeks without further order of the Court.
                Editor’s note: Adopted May 23, 1975, effective July 1, 1975; amended
                February 12, 1992, effective immediately.
                See Exhibit D.


        20.     Significantly, the Notice to Defend form prescribed by the aforesaid Bucks

County Local Rule requires plaintiffs in civil actions to list a toll-free alternative 1-800 telephone

number as a cost free option for defendants to call about hiring a lawyer.

        21.     In this case, the Notice to Defend form served by Defendants on Plaintiff was

false, misleading, deceptive in that it failed to provide Plaintiff with the requisite aforesaid toll-

free 1-800 telephone number.

          FALSE, MISLEADING AND DECEPTIVE Pa.R.C.P. 237.1(a) NOTICE

        22.     Further, with respect to obtaining default judgments in Pennsylvania Courts of

Common Pleas, Rule 237.1(a)(2) of the Pennsylvania Rules of Civil Procedure requires that a

plaintiff mail a ten-day notice of intention to take default judgment, for a defendant’s failure to plead

in response to the complaint.

        23.     The form of the notice required under Rule 237.1(a)(2) is prescribed by Rule 237.5.
            Case 2:21-cv-00714-PBT Document 1 Filed 02/17/21 Page 5 of 7




          24.   Like Rule 1018.1, Rule 237.5, also requires the notice to provide the contact

information of the organization or agency where a defendant can get information about hiring a

lawyer.

          25.   In this case, Defendants also willfully failed to include the requisite toll-free

alternative 1-800 telephone number on the Rule 237.1 (a)(2) Notice. See Exhibit C at 5.

          26.   The aforesaid false, misleading and deceptive notices were material in that proper

notices in civil actions in the Commonwealth of Pennsylvania are absolute prerequisites for

procuring valid judgments against defendants; indeed, failure to provide notices compliant with the

Pennsylvania Rules of Civil Procedure are strictly construed and are considered “fatal defects” which

make a subsequent purported judgment void ab initio.1 See, e.g., Oswald v. WB Public Square

Associates, LLC, 80 A.3d 790 (Pa. Super. 2013).

                                COUNT I
    VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT (FDCPA)
                          15 U.S.C. § 1692, et seq.

          27.   Plaintiff incorporates by reference the foregoing paragraphs as though the same

were fully set forth at length herein.

          28.   Defendants’ willful failure to provide the requisite toll-free 1-800 alternative

telephone number on both aforesaid Notices constitutes an unfair and unconscionable means to

collect a debt in violation of 15 U.S.C. § 1692f of the FDCPA.




1
  Importantly, here, plaintiff does not challenge the validity of, or ask this court to review, any
state court judgment, as any such challenge would be properly brought within the Bucks County
Court of Common Pleas via petition to open and/or strike the judgment. Instead, plaintiff brings
this action seeking redress solely for violations of the FDCPA – an issue completely independent
from the question as to whether the state court judgment is valid. Thus, the Rooker-Feldman
doctrine does not apply here.
           Case 2:21-cv-00714-PBT Document 1 Filed 02/17/21 Page 6 of 7




         29.    Defendants’ willful failure to provide the requisite toll-free 1-800 alternative

telephone number on both aforesaid Notices constitutes false, deceptive, and misleading means in

connection with the collection of any debt in violation of 15 U.S.C. § 1692e of the FDCPA.

         30.    Defendants’ willful failure to provide the requisite toll-free 1-800 alternative

telephone number on both aforesaid Notices, in violation of the aforesaid Bucks County Local Rule

1018.1(c)*(1), constitutes an action that cannot legally be taken in violation of 15 U.S.C. § 1692e(5)

of the FDCPA.

         31.    Defendants’ willful failure to provide the requisite toll-free 1-800 alternative

telephone number on both aforesaid Notices constitutes the use of any false representations and

deceptive means in an attempt to collect any debt in violation of 15 U.S.C. § 1692e(10) of the

FDCPA.

         32.    As a result of Defendants’ aforesaid violative conduct, Plaintiff has suffered

emotional distress, confusion, worry and anxiety.

         33.    Defendants are liable to Plaintiff for statutory damages in the amount of

$1,000.00, actual damages in an amount to be determined, and Plaintiff’s attorney’s fees and

costs.

         WHEREFORE, Plaintiff demands:

                a)      judgment against Defendants for actual damages pursuant
                        to 15 U.S.C. § 1692k(a);
                b)      judgment against Defendants for statutory damages pursuant
                        to 15 U.S.C. § 1692k(a);

                c)      an award of costs and attorneys’ fees pursuant to 15 U.S.C. §
                        1692k(a)(3); and,

                d)      such other relief as the Court deems just and proper.
   Case 2:21-cv-00714-PBT Document 1 Filed 02/17/21 Page 7 of 7




                                 JURY DEMAND

Plaintiff hereby demands trial by jury on all triable claims.

                                              LAW OFFICE OF JOSEPH M. ADAMS

                                              By: /s/ Joseph M. Adams
                                              Joseph M. Adams, Esq. (Pa. Atty ID #58430)
                                              200 Highpoint Drive, Suite 211A
                                              Chalfont, PA 18914
                                              Tele: 215-996-9977
                                              josephmadamsesq@verizon.net
                                              Attorney for Plaintiff
